Citation Nr: 9928924	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which confirmed and continued a 
noncompensable evaluation for service-connected right ear 
hearing loss.


FINDING OF FACT

The veteran has level IV hearing of the right ear currently 
manifested by an average pure tone threshold of 83 decibels 
with speech recognition ability of 88 percent. 


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Code 
6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examinations and testimony from a May 1999 videoconference 
hearing at the RO in Muskogee, Oklahoma.  The Board does not 
know of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155.  Where entitlement to service connection has been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1998). Therefore, the Board will consider the 
potential application of the various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under the schedular criteria, evaluations of unilateral 
defective hearing loss range from noncompensable to 10 
percent based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes 11 auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness. 

In this case, the veteran is currently service-connected for 
defective hearing in the right ear only, and does not have 
total deafness in both ears.  In situations where service 
connection has been granted for hearing loss in only one ear, 
compensation is payable for the combination of the service 
connected and the nonservice connected disabilities as if 
both disabilities were service connected only if there is 
total deafness in both ears.  38 U.S.C.A. § 1160 (West 1991); 
38 C.F.R. § 3.383(a).  Otherwise, the nonservice-connected 
ear is deemed normal for rating purposes.  Accordingly, as 
total deafness is not shown, the hearing acuity in his 
nonservice- connected left ear is considered to be normal.  
38 U.S.C.A. § 1160(a); 38 C.F.R. §§ 3.383, 4.85.  A maximum 
10 percent evaluation, therefore, is warranted where hearing 
in the service-connected right ear is at level "X" or "XI." 
38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, 4.87, Diagnostic 
Codes 6100 to 6101.  Furthermore, the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The veteran asserts that his right ear hearing loss is more 
severely disabling than the current noncompensable evaluation 
reflects.  

A June 1998 VA audiological evaluation indicates that the 
veteran has an average pure tone threshold level, at the 
frequencies cited above, of 83 decibels, with an 88 percent 
correct speech recognition ability in the right ear.  These 
results equate to level IV hearing in the right ear.  As 
such, the current noncompensable rating is proper.  See 
38 C.F.R. §§ 3.383, 4.85 and Diagnostic Code 6100.

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, as included in 38 C.F.R. §§ 4.85-4.87.  These 
changes were made effective as of June 10, 1999.  See 64 Fed. 
Reg. 25202-25210 (1999).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain unusual patterns of hearing impairment, the 
regulatory changes do not constitute liberalizing provisions.  
64 Fed.Reg. at 25204.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or where the pure tone 
thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  

In this case, the veteran's June 1998 VA examination revealed 
that the pure tone thresholds at each in the four specified 
frequencies of the right ear were over 55 decibels.  The 
revised criteria of 38 C.F.R. § 4.86(a) provide that, in such 
cases, the rating specialist will determine the numerical 
designation for hearing impairment from either Table VI or 
Table VIa (which provides for numerical designations based 
solely upon the four frequency average), whichever results in 
the higher numeral.  Each ear will be evaluated separately.  
Under Table VI, the veteran's average pure tone threshold of 
83 decibels in the right ear, with a speech recognition score 
of 88 percent, results in a numerical designation of Level 
IV.  Under Table VIa, the average pure tone threshold of 83 
decibels results in a numerical designation of Level VII.  As 
such, the higher numerical designation of Level VII, under 
Table VIa, is for consideration in this case.  Applying these 
results to 38 C.F.R. § 4.87, Table VII (1998), the veteran's 
right ear hearing loss is not shown to warrant a compensable 
evaluation under Diagnostic Code 6101.   

The Board observes that the RO has not yet had an opportunity 
to apply the regulatory changes noted above to the veteran's 
case.  However, as such regulatory changes would not 
materially affect the outcome of this case, since the RO's 
Lendenmann-like, mechanical application of Table VIa would 
not provide additional benefit to the veteran, the 
application of these changes does not result in prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1994).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  While the contends that his service-connected 
right ear loss has interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, he has not submitted any evidence to support 
such an assertion (i.e. post-employment records.)  There is 
also no indication that the service-connected right ear 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1998).  


ORDER

An increased (compensable) evaluation for service-connected 
right ear hearing loss is denied. 


REMAND

A review of the record discloses that in a September 1998 
rating decision, the RO denied the veteran's claim for 
service connection for left ear hearing loss.  After 
receiving notice of the RO's decision in October 1998, the 
veteran's representative in a written argument, dated in May 
1999, entered disagreement with the denial of service 
connection for left ear hearing loss.  The RO has not, 
however, issued a statement of the case addressing the issue 
regarding the claim of entitlement to service connection for 
left ear hearing loss.  In Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), the Court held that, where a NOD had been 
filed, the Board erred in finding that the issue was "not 
now in appellate status," and should have remanded rather 
than referred the case to the RO.  Accordingly, the Board is 
required to REMAND this issue to the RO for issuance of a 
statement of the case regarding the issue of entitlement to 
service connection for left ear hearing loss.   

The RO should issue a statement of the 
case concerning the issue of a claim of 
entitlement to service connection for 
left ear hearing loss.

Only if the veteran completes his appeal by filing a timely 
substantive appeal on the aforementioned issues should this 
case be returned to the Board.  See 38 U.S.C.A. § 7105.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

